DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/01/2021 with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Kwon, US-20140130846-A1, Miu, CN-102425706-A, and Jun, KR-101045835-B1.

Claim 9. Applicant’s admitted prior art (conventional thermal technology described in background of the invention, ¶¶3-11; it is the examiner’s opinion that “currently, the most widespread technologies…” is an admission of prior art, even if it does not use the phrase “prior art”) teaches a system for thermal energy production, comprising:
a power island (see ¶¶4-5; as an aside, does this require a man-made island? Is this just intended use, i.e. use on an island? Is this a potential mis-translation? From the specification ‘solar island’ seems to simply be a place where harvested thermal energy is processed for the generation of thermal and/or electric energy)
a solar field connected to the power island (see ¶¶4-5), the solar field comprising:
a plurality of pipe collectors coupled to the solar field and configured for flow of heat transfer fluid therethrough (see ¶5);
an insulating material around each pipe collector from the plurality of pipe collectors (see ¶8);
a metal cladding covering the insulating material (see ¶8);
Applicant’s admitted prior art does not a cogeneration system also for the production of solar energy, nor does it teach electric wiring from an electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; one or more photovoltaic panels, fixed on the metal cladding covering; and one or more power storage batteries coupled to the electric wiring and the one or more photovoltaic panels, wherein the electric wiring is configured to heat the transfer fluid, for continued operation of the power island, during periods of low or non-existent solar radiation, and wherein the electric wiring system is adapted to receive receives power from the one or 
Kwon teaches a solar thermal power plant which includes solar heat collection part 20, as well as solar energy collection part 10. Solar energy connection part 10 is connected to a heating part 35, which appears to be wiring, and is also connected to battery 90; the battery 90 can be used to heat the heating part 35 (see ¶18). Kwon suggests that this makes it possible to effectively generate power at night or when it rains in such a way by storing solar energy-based electric power in a battery and to using the stored electric power as a driving force source of a storage tank (see ¶¶6-7).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the prior art system to be a cogeneration system for the production of thermal and electric energy, comprising electric wiring from an electric wiring heating system 
disposed around the pipe collectors from the plurality of pipe collectors; nor the one or more photovoltaic panels, fixed on the metal cladding covering.
Miu teaches a way of increasing the wall temperature of a petroleum pipeline; there is overlap between the heat transfer fluids of applicant’s admitted prior art and petroleum fluid. Miu further teaches that in order to increase the heat of the working fluid within, on pipeline 1, a photovoltaic device 6 may be mounted thereon, and connected to a battery 10 and an electric heating temperature sleeve 11 (see Figs. 1 or 2). This allows heating of the fluid contained within, as pipelines per se do not utilize solar energy at all by themselves (see ¶31), and therefore Miu provides an alternative / additional solution to the  problem identified by Kwon in solar thermal plants, and applicable to the solar thermal plants of applicant’s admitted prior art, which contains pipelines.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the electric wiring from the electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; and the one or more photovoltaic panels, fixed on the metal cladding covering, as in one of Miu’s Figs. 1-2, in order to utilize the solar energy incident on the pipes (N.B. for an insulated pipeline, the wiring heat system should be disposed under the insulation, while the panel should be placed above the insulation, as the portion needing heating would be under the insulation, but sun would shine above insulation).

Jun teaches insulated pipes; while Jun teaches a preferable embodiment using separate spacers, Jun also notes that insulated pipes conventionally have the inner pipe 10 and the outer pipe 20 separated by a spacer 40, which are formed as bands or rings, which allows a constant interval along the outer circumference of the inner tube (see §Background Art).
Therefore, at the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding, in order to ensure a constant interval along the outer circumference of the inner tube.

Claim 10. Modified applicant’s admitted prior art teaches or suggests the cogeneration system as recited in claim 9, wherein the one or more photovoltaic panels are flexible (see Miu, Fig. 2). {00615621 }2  

Claim 11. Modified applicant’s admitted prior art teaches or suggests the cogeneration system as recited in claim 9, wherein the one or more photovoltaic panels are rigid (see Miu, Fig. 2).  

Claim 12. Modified applicant’s admitted prior art teaches or suggests the cogeneration system for thermal and electric energy production, as recited in claim 9 per modification in view of Miu in order to utilize the solar energy incident on the pipes, and shown in Miu, Figs. 1-2, at least in parts).  

Claim 13. Applicant’s admitted prior art (conventional thermal technology described in background of the invention, ¶¶3-11; it is the examiner’s opinion that “conventional” refers to prior art) teaches a system for thermal energy production, comprising:
a power island (see ¶¶4-5; as an aside, does this require a man-made island? Is this just intended use, i.e. use on an island? Is this a potential mis-translation? From the specification ‘solar island’ seems to simply be a place where harvested thermal energy is processed for the generation of thermal and/or electric energy)
a solar field connected to the power island (see ¶¶4-5), the solar field comprising:
a plurality of pipe collectors coupled to the solar field and configured for flow of heat transfer fluid therethrough (see ¶5);
an insulating material around each pipe collector from the plurality of pipe collectors (see ¶8);
a metal cladding covering the insulating material (see ¶8);
Applicant’s admitted prior art does not a cogeneration system also for the production of solar energy, nor does it teach one or more immersion heaters, being 
Kwon teaches a solar thermal power plant which includes solar heat collection part 20, as well as solar energy collection part 10. Solar energy connection part 10 is connected to a heating part 35, which appears to be immersed in heat exchange storage tank 30, and is also connected to battery 90; the battery 90 can be used to heat the heating part 35 (see ¶18). Kwon suggests that this makes it possible to effectively generate power at night or when it rains in such a way by storing solar energy-based electric power in a battery and to using the stored electric power as a driving force source of a storage tank (see ¶¶6-7).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the prior art system to be a cogeneration system for the production of thermal and electric energy, comprising one or more immersion heaters, being operable to heat the heat transfer fluid, 
Modified applicant’s admitted prior art does not teach the electric wiring from the electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; nor the one or more photovoltaic panels, fixed on the metal cladding covering.
Miu teaches a way of increasing the wall temperature of a petroleum pipeline; there is overlap between the heat transfer fluids of applicant’s admitted prior art and petroleum fluid. Miu further teaches that in order to increase the heat of the working fluid within, on pipeline 1, a photovoltaic device 6 may be mounted thereon, and connected to a battery 10 and an electric heating temperature sleeve 11 (see Figs. 1 or 2). This allows heating of the fluid contained within, as pipelines per se do not utilize solar energy at all by themselves (see ¶31), and therefore Miu provides an alternative / additional solution to the  problem identified by Kwon in solar thermal plants, and applicable to the solar thermal plants of applicant’s admitted prior art, which contains pipelines.
fixed on the metal cladding covering, as in one of Miu’s Figs. 1-2, in order to utilize the solar energy incident on the pipes (N.B. for an insulated pipeline, the wiring heat system should be disposed under the insulation, while the panel should be placed above the insulation, as the portion needing heating would be under the insulation, but sun would shine above insulation).
Modified applicant’s admitted prior art does not teach a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding.
Jun teaches insulated pipes; while Jun teaches a preferable embodiment using separate spacers, Jun also notes that insulated pipes conventionally have the inner pipe 10 and the outer pipe 20 separated by a spacer 40, which are formed as bands or rings, which allows a constant interval along the outer circumference of the inner tube.
Therefore, at the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding, in order to ensure a constant interval along the outer circumference of the inner tube.


Claim 14. Modified applicant’s admitted prior art teaches or suggests the cogeneration system as recited in claim 13, further comprising: a fixing structure, abutting the cladding, and attached to the one or more photovoltaic panels and one or more spacer rings from the plurality of spacer rings.  

Claim 15. Modified applicant’s admitted prior art teaches or suggests the cogeneration system as recited in claim 13, further comprising at least one vessel and/or tank coupled to the plurality of pipe collectors, and wherein at least one of the one or more immersion heaters are disposed near the at least one vessel and/or tank.  

Claim 16. Modified applicant’s admitted prior art teaches or suggests the cogeneration system for thermal and electric energy production, as recited in claim 13, wherein the plurality photovoltaic panels are positioned to shield the metal cladding of one or more pipe collectors from solar radiation (per modification in view of Miu in order to utilize the solar energy incident on the pipes, and shown in Miu, Figs. 1-2, at least in parts).  

Claim 17. Modified applicant’s admitted prior art teaches or suggests a method for cogeneration of thermal and electric energy, comprising:
harvesting solar energy using the cogeneration system of claim 13 (see rejection of claim 13, above);
storing energy harvested from the plurality of photovoltaic panels in the at least one power storage battery (per modification in view of Kwon
heating heat transfer fluid flowing in the plurality of pipe collectors, using the one or more immersion heaters or electric wiring of an electric wiring heating system (per modification in view of Kwon and Miu);
and using the heat transfer fluid heated by the one or more immersion heaters or the electric wiring of the electric heating system to heat the heat transfer fluid to power the power island during periods of low or non-existent solar radiation (per modification in view of Kwon).  

Claim 18. Modified applicant’s admitted prior art teaches or suggests a method for cogeneration of thermal and electric energy comprising: 
harvesting solar energy using the cogeneration system of claim 9 (see rejection of claim 9, above);
storing energy harvested from the plurality of photovoltaic panels in the at least one power storage battery (per modification in view of Kwon);
heating heat transfer fluid flowing in the plurality of pipe collectors, using the electric wiring of an electric wiring heating system (per modification in view of Kwon and Miu);
and {006156214using the heat transfer fluid heated by the electric wiring of the electric heating system to heat the heat transfer fluid to power the power island during periods of low or non-existent solar radiation (per modification in view of Kwon and Miu).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, US-20050198959-A1, in view of Kwon, US-20140130846-A1, Miu, CN-102425706-A, and Jun, KR-101045835-B1.

Claim 9. Schubert teaches a system for thermal energy production (system 10 or 10’ of Fig. 1a or 1b, which produces thermal energy to ultimately produce electric energy), comprising:
a power island (heat exchanger, which produces power using steam to generate electricity)
a solar field connected to the power island (solar array and conduits 22, 24), the solar field comprising:
a plurality of pipe collectors coupled to the solar field and configured for flow of heat transfer fluid therethrough (conduits 22 and 24);
an insulating material around each pipe collector from the plurality of pipe collectors (see ¶52);
Schubert does not a cogeneration system also for the production of solar energy, nor does it teach electric wiring from an electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; one or more photovoltaic panels, fixed on the metal cladding covering; and one or more power storage batteries coupled to the electric wiring and the one or more photovoltaic panels, wherein the electric wiring is configured to heat the transfer fluid, for continued operation of the power island, during periods of low or non-existent solar radiation, and wherein the electric 
Kwon teaches a solar thermal power plant which includes solar heat collection part 20, as well as solar energy collection part 10. Solar energy connection part 10 is connected to a heating part 35, which appears to be wiring, and is also connected to battery 90; the battery 90 can be used to heat the heating part 35 (see ¶18). Kwon suggests that this makes it possible to effectively generate power at night or when it rains in such a way by storing solar energy-based electric power in a battery and to using the stored electric power as a driving force source of a storage tank (see ¶¶6-7).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the prior art system to be a cogeneration system for the production of thermal and electric energy, comprising electric wiring from an electric wiring heating system 
disposed around the pipe collectors from the plurality of pipe collectors; nor the one or more photovoltaic panels, fixed on the metal cladding covering.
Miu teaches a way of increasing the wall temperature of a petroleum pipeline; there is overlap between the heat transfer fluids of Schubert and petroleum fluid. Miu further teaches that in order to increase the heat of the working fluid within, on pipeline 1, a photovoltaic device 6 may be mounted thereon, and connected to a battery 10 and an electric heating temperature sleeve 11 (see Figs. 1 or 2). This allows heating of the fluid contained within, as pipelines per se do not utilize solar energy at all by themselves (see ¶31), and therefore Miu provides an alternative / additional solution to the  problem identified by Kwon in solar thermal plants, and applicable to the solar thermal plants of Schubert, which contains pipelines.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the electric wiring from the electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; and the one or more photovoltaic panels, fixed on the metal cladding covering, as in one of Miu’s Figs. 1-2, in order to utilize the solar energy incident on the pipes (N.B. for an insulated pipeline, the wiring heat system should be disposed under the insulation, while the panel should be placed above the insulation, as the portion needing heating would be under the insulation, but sun would shine above insulation).
Modified Schubert does not teach a metal cladding covering the insulating material, a plurality of spacer rings positioned around and supporting the 
Jun teaches insulated pipes; while Jun teaches a preferable embodiment using separate spacers, Jun also notes that insulated pipes conventionally have the inner pipe 10 and the outer pipe 20 separated by a spacer 40, which are formed as bands or rings, which allows a constant interval along the outer circumference of the inner tube. The inner and outer pipes 10 and 20 may be metal.
Therefore, at the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a metal cladding covering the insulating material, a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding, in order to use a pre-insulated pipe, as well as ensure a constant interval along the outer circumference of the inner tube.

Claim 10. Modified Schubert teaches or suggests the cogeneration system as recited in claim 9, wherein the one or more photovoltaic panels are flexible (see Miu, Fig. 2). {00615621 }2  

Claim 11. Modified Schubert teaches or suggests the cogeneration system as recited in claim 9, wherein the one or more photovoltaic panels are rigid (see Miu, Fig. 2).  

Claim 12. Modified Schubert teaches or suggests the cogeneration system for thermal and electric energy production, as recited in claim 9 wherein the plurality photovoltaic panels are positioned to shield the cladding of one or more pipe collectors from solar radiation (per modification in view of Miu in order to utilize the solar energy incident on the pipes, and shown in Miu, Figs. 1-2, at least in parts).  

Claim 13. Schubert teaches a system for thermal energy production (system 10 or 10’ of Fig. 1a or 1b, which produces thermal energy to ultimately produce electric energy), comprising:
a power island (heat exchanger, which produces power using steam to generate electricity)
a solar field connected to the power island (solar array and conduits 22, 24), the solar field comprising:
a plurality of pipe collectors coupled to the solar field and configured for flow of heat transfer fluid therethrough (conduits 22 and 24);
an insulating material around each pipe collector from the plurality of pipe collectors (see ¶52);
Schubert does not a cogeneration system also for the production of solar energy, nor does it teach one or more immersion heaters, being operable to heat the heat transfer fluid, at least some of the one or more immersion heaters being disposed near one or more pipe collectors from the plurality of pipe collectors; one or more photovoltaic panels, fixed on the metal cladding covering; and one or more power 
Kwon teaches a solar thermal power plant which includes solar heat collection part 20, as well as solar energy collection part 10. Solar energy connection part 10 is connected to a heating part 35, which appears to be immersed in heat exchange storage tank 30, and is also connected to battery 90; the battery 90 can be used to heat the heating part 35 (see ¶18). Kwon suggests that this makes it possible to effectively generate power at night or when it rains in such a way by storing solar energy-based electric power in a battery and to using the stored electric power as a driving force source of a storage tank (see ¶¶6-7).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the prior art system to be a cogeneration system for the production of thermal and electric energy, comprising one or more immersion heaters, being operable to heat the heat transfer fluid, 
Modified Schubert does not teach the electric wiring from the electric wiring heating system disposed around the pipe collectors from the plurality of pipe collectors; nor the one or more photovoltaic panels, fixed on the metal cladding covering.
Miu teaches a way of increasing the wall temperature of a petroleum pipeline; there is overlap between the heat transfer fluids of Schubert and petroleum fluid. Miu further teaches that in order to increase the heat of the working fluid within, on pipeline 1, a photovoltaic device 6 may be mounted thereon, and connected to a battery 10 and an electric heating temperature sleeve 11 (see Figs. 1 or 2). This allows heating of the fluid contained within, as pipelines per se do not utilize solar energy at all by themselves (see ¶31), and therefore Miu provides an alternative / additional solution to the  problem identified by Kwon in solar thermal plants, and applicable to the solar thermal plants of Schubert, which contains pipelines.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least some of the one or more immersion heaters being disposed near one or more pipe collectors from the plurality of pipe collectors; the one or more photovoltaic panels, fixed on the metal cladding covering, as in one of Miu’s Figs. 1-2, in order to utilize the solar energy incident on the N.B. for an insulated pipeline, the wiring heat system should be disposed under the insulation, while the panel should be placed above the insulation, as the portion needing heating would be under the insulation, but sun would shine above insulation).
Modified Schubert does not teach a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding.
Modified Schubert does not teach a metal cladding covering the insulating material, a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding.
Jun teaches insulated pipes; while Jun teaches a preferable embodiment using separate spacers, Jun also notes that insulated pipes conventionally have the inner pipe 10 and the outer pipe 20 separated by a spacer 40, which are formed as bands or rings, which allows a constant interval along the outer circumference of the inner tube. The inner and outer pipes 10 and 20 may be metal.
Therefore, at the effective date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a metal cladding covering the insulating material, a plurality of spacer rings positioned around and supporting the insulating material and the metal cladding, wherein the plurality of spacer rings are placed under the metal cladding, in order to use a pre-insulated pipe, as well as ensure a constant interval along the outer circumference of the inner tube.

Claim 14. Modified Schubert teaches or suggests the cogeneration system as recited in claim 13, further comprising: a fixing structure, abutting the cladding, and attached to the one or more photovoltaic panels and one or more spacer rings from the plurality of spacer rings.  

Claim 15. Modified Schubert teaches or suggests the cogeneration system as recited in claim 13, further comprising at least one vessel and/or tank coupled to the plurality of pipe collectors, and wherein at least one of the one or more immersion heaters are disposed near the at least one vessel and/or tank.  

Claim 16. Modified Schubert teaches or suggests the cogeneration system for thermal and electric energy production, as recited in claim 13, wherein the plurality photovoltaic panels are positioned to shield the metal cladding of one or more pipe collectors from solar radiation (per modification in view of Miu in order to utilize the solar energy incident on the pipes, and shown in Miu, Figs. 1-2, at least in parts).  

Claim 17. Modified Schubert teaches or suggests a method for cogeneration of thermal and electric energy, comprising:
harvesting solar energy using the cogeneration system of claim 13 (see rejection of claim 13, above);
storing energy harvested from the plurality of photovoltaic panels in the at least one power storage battery (per modification in view of Kwon
heating heat transfer fluid flowing in the plurality of pipe collectors, using the one or more immersion heaters or electric wiring of an electric wiring heating system (per modification in view of Kwon and Miu);
and using the heat transfer fluid heated by the one or more immersion heaters or the electric wiring of the electric heating system to heat the heat transfer fluid to power the power island during periods of low or non-existent solar radiation (per modification in view of Kwon).  

Claim 18. Modified Schubert teaches or suggests a method for cogeneration of thermal and electric energy comprising: 
harvesting solar energy using the cogeneration system of claim 9 (see rejection of claim 9, above);
storing energy harvested from the plurality of photovoltaic panels in the at least one power storage battery (per modification in view of Kwon);
heating heat transfer fluid flowing in the plurality of pipe collectors, using the electric wiring of an electric wiring heating system (per modification in view of Kwon and Miu);
and {006156214using the heat transfer fluid heated by the electric wiring of the electric heating system to heat the heat transfer fluid to power the power island during periods of low or non-existent solar radiation (per modification in view of Kwon and Miu).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho, US-20190221697-A1, teaches a solar thermal system having battery-assisted heating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721